Exhibit 10.322

LEASE TERMINATION AGREEMENT

This LEASE TERMINATION AGREEMENT (this “Agreement”) is entered into as of the
7th day of August, 2009, by and between TPSC IX, LLC, a Delaware limited
liability company (“Landlord”), and LIGAND PHARMACEUTICALS, INCORPORATED, a
Delaware corporation (“Tenant”).

R E C I T A L S :

A. Landlord and Tenant entered into that Lease dated November 9, 2006 (the
“Lease”), whereby Landlord leased to Tenant, and Tenant leased from Landlord
those certain premises (collectively, the “Premises”) consisting of (i) that
certain real property (“Land”) legally described as Parcel 2 of Parcel Map
17826, in the City of San Diego, County of San Diego, State of California,
according to Map thereof, filed in the Office of the County Recorder of San
Diego County, February 18, 1997, (ii) the two (2)-story building located on the
Land (the “Building”), and (iii) all landscaping, drainage, irrigation,
lighting, parking facilities, walkways, driveways and other improvements and
appurtenances related thereto, including, but not limited to, ingress and egress
to the public right-of-way. The first floor portion of the Premises may be
referred to herein as the “First Floor Premises,” the second (2nd) floor portion
of the Building may be referred to herein as the “Second Floor Premises,” the
basement portion of the Premises may be referred to herein as the “Basement
Premises,” and certain areas adjacent to but outside the Building may be
referred to herein as the “Building Exterior Space” all as more particularly set
forth on Exhibit A-1 attached hereto.

B. Tenant and Landlord desire to enter into this Agreement in order to terminate
the Lease on the terms and conditions set forth herein.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the conditions
and the covenants hereinafter contained, and for other consideration hereinafter
set forth, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree as follows.

1. Defined Terms. All terms defined in the Lease when used herein shall have the
same meaning as is given such terms in the Lease unless expressly superseded by
the terms of this Agreement.

2. Effectiveness of this Agreement. Landlord, Tenant, Takeda San Diego, Inc., a
Delaware corporation (“Takeda”), and HCP TPSP, LLC, a Delaware limited liability
company (“HCP TPSP”), intend to simultaneously enter into three (3) agreements
(collectively, “Contracts”) identified as follows: (i) this Agreement; (ii) a
lease agreement between Landlord and Takeda (“Takeda Lease”) for Takeda’s lease
of the First Floor Premises following the Initial Termination Date (as defined
in Section 3, below), which

 

   

TORREY PINES SCIENCE CENTER

[Ligand Pharmaceuticals]



--------------------------------------------------------------------------------

Takeda Lease shall be acceptable to Landlord in its sole discretion; and (iii) a
lease agreement between HCP TPSP and Tenant (“New Lease”) for Tenant’s lease of
space located at 11085 North Torrey Pines Road, San Diego, California, which New
Lease shall be acceptable to each of HCP TPSP and Tenant in their reasonable
discretion, respectively. Neither Landlord nor Tenant shall have any liability
whatsoever to the other party hereto relating to or arising from the inability
or failure to cause all of the Contracts to be executed. Except as set forth
herein, the Lease shall remain unmodified and in full force and effect unless
and until such time as this Agreement (and all the Contracts) are executed and
Landlord receives the full amount of the Initial Payment, as more particularly
set forth in Section 5.1, below.

3. Termination of the Lease. Subject to the terms and conditions set forth in
Section 2, above, Landlord and Tenant hereby agree that the Lease shall
terminate and be of no further force or effect (i) with respect to those certain
portions of the First Floor Premises, Second Floor Premises, Basement Premises,
and Building Exterior Space more particularly identified on Exhibit A-2 attached
hereto (the “Initial Surrender Premises”), as of the date of the full execution
and delivery of this Agreement by Landlord and Tenant (the “Initial Termination
Date”) and (ii) with respect to the remaining portions of the Premises (which
shall include, without limitation, the remainder of the Basement Premises, the
remainder of the First Floor Premises, the remainder of the Building Exterior
Space, and the remainder of the Second Floor Premises), as of the date (the
“Lease Termination Date”) on which Tenant shall have completed the
de-commissioning of such portions the Premises under the license described in
Section 33.5(d) of the Lease and completed the other requirements set forth in
Section 33.7 of the Lease, and vacated and surrendered exclusive possession of
such portions of the Premises to Landlord, provided that in no event shall the
Lease Termination Date be after March 31, 2010. Notwithstanding the foregoing,
Tenant shall use commercially reasonable efforts to cause the Lease Termination
Date to occur on or before December 31, 2009.

3.1 Lot 14. Notwithstanding the Initial Termination Date and the corresponding
termination of the Lease with respect to the Initial Surrender Premises,
Landlord and Tenant acknowledge that Tenant’s “Access Right” with respect to Lot
14 (as more particularly set forth in Section 36 of the Lease) shall not
terminate upon the Initial Termination Date, but shall terminate coterminously
with the Lease upon the Lease Termination Date.

3.2 Rent for the Premises. Except as set forth in this Agreement, Tenant shall
continue to remain fully liable for all obligations of Tenant under the Lease
arising or accruing prior to (A) the Initial Termination Date with respect to
the Initial Surrender Premises, and (B) the Lease Termination Date with respect
to all portions of the Premises which are not the Initial Surrender Premises,
including, without limitation, the payment of all Basic Annual Rent, Operating
Expenses, Taxes and Assessments, and other Additional Rent due under the terms
of the Lease; provided, however, except with respect to the holdover identified
below, in no event shall Tenant be obligated to pay any amounts of Basic Annual
Rent, Operating Expenses, or Taxes and Assessments with respect any portion of
the Premises on and after the earlier to occur of the October 1, 2009 (subject
to the full execution and delivery of the New Lease by HCP TPSP and Tenant) and
the Lease Termination Date. Notwithstanding the termination of the Lease with
respect to the Initial Surrender Premises (but subject to the terms of the
immediately foregoing sentence), the Basic Annual Rent payable by Tenant under
the Lease shall not be reduced, and Tenant shall continue to pay Basic Annual
Rent as if Tenant continued

 

  -2-  

TORREY PINES SCIENCE CENTER

[Ligand Pharmaceuticals]



--------------------------------------------------------------------------------

to lease the entire Premises, through and until the Lease Termination Date;
provided, however, effective as of the Initial Termination Date, Tenant shall
have no further obligation to pay the cost of any electricity, water, gas or
other utilities consumed in the Premises (it being acknowledged that Takeda
shall pay all such utility costs pursuant to the terms of the Takeda Lease)
Tenant shall additionally continue to be obligated to pay to Landlord Operating
Expenses, Taxes and Assessments, and other Additional Rent (other than the
utility cost as set forth above), which would otherwise be due under the terms
of the Lease with respect to the Initial Surrender Premises during this period,
provided that any such amounts paid by the Takeda with respect to the Initial
Surrender Premises shall be credited against the amounts payable by Tenant under
the Lease with respect thereto. The “Termination Date” shall mean, individually
or collectively, as the context may require, the Initial Termination Date,
and/or the Lease Termination Date. In the event that the Lease Termination Date
does not occur by October 1, 2009, for any reason other than Tenant’s failure to
execute the New Lease, then notwithstanding any contrary provision in this
Agreement or in the Lease, Tenant shall have no obligation to pay Basic Annual
Rent and Additional Rent for the Premises on and after October 1, 2009, it being
acknowledged that Tenant’s obligation to pay rent under the terms of the New
Lease shall commence October 1, 2009. If, however, Tenant holds over in all or
any portion of the Initial Surrender Premises after the Initial Termination
Date, any holdover rent payable by Tenant with respect to the Initial Surrender
Premises, as more particularly set forth in Section 7 below, shall be calculated
based on the rent payable by Tenant under the terms of the Lease for the period
of time immediately prior to the date of the full execution and delivery of this
Agreement by Landlord and Tenant. If Tenant holds over in all or any portion of
the remaining Premises after March 31, 2010 (except to the extent such hold over
is directly attributable to HCP TPSP’s failure to deliver to Tenant the premises
under the terms of the New Lease which is not due to a delay caused by Tenant),
and Landlord is required to provide Takeda with a credit against the rent that
Takeda would otherwise pay under the terms of the Takeda Lease (the “Takeda
Credit Amount”), Tenant shall be liable to pay “holdover rent,” as more
particularly set forth in Section 7 below, in an amount equal to the amount of
such Takeda Credit Amount (but in no event in excess of $30,000 per month),
prorated on a daily basis until Tenant has vacated and surrendered such
remaining Premises.

4. Surrender of Premises.

4.1 In General. Tenant hereby agrees to vacate the applicable portion of the
Premises and surrender and deliver exclusive possession of same to Landlord on
or before the applicable Termination Date in good order, condition and repair
and otherwise in accordance with the provisions of the Lease (including, without
limitation, Section 17.7 and Article 28 of the Lease) (the “Surrender
Obligations”), and Tenant shall deliver to Landlord all of the keys to the
Premises and any other locked areas which are part of the Premises.
Notwithstanding the foregoing, Sections 33.6 and 33.7 of the Lease shall apply
only to the Lease Termination Date, and not the Initial Termination Date. In the
event that there are any items of furniture, trade fixtures and equipment in the
Premises (the “FF&E”) that Tenant desires to transfer to Takeda following the
termination of the Lease as provided herein, Tenant shall coordinate the same
directly with Takeda prior to such termination and Landlord shall have no
obligation in connection therewith. Notwithstanding the foregoing, Landlord and
Tenant agree that, concurrently with the payment of the “Initial Payment”, as
defined in

 

  -3-  

TORREY PINES SCIENCE CENTER

[Ligand Pharmaceuticals]



--------------------------------------------------------------------------------

Section 5, below, Tenant shall pay $60,000.00 to Landlord, which payment shall
be in lieu of Tenant’s obligations to complete any of the repairs and
maintenance items recommended in that certain Equipment Survey for 10275 Science
Center Drive dated June 16, 2009 prepared by Pacific Rim Mechanical, and that,
upon such payment, Landlord shall release Tenant from any obligation to complete
such repairs and maintenance. In addition, Tenant shall be solely responsible to
obtain from the applicable governmental agencies the final decommissioning
clearances as required by applicable law for the Premises. If the final
decommissioning, and any associated governmental approvals, has not been
completed (and copies of all applicable documentation related thereto delivered
to Landlord) by the date which is twelve (12) months after the date of this
Agreement, Tenant acknowledges that Landlord shall be obligated to reduce the
amount of Takeda’s pro-rata share of “Operating Expenses” (as that term is
defined in the Takeda Lease, and which includes operating expenses and real
property taxes) by fifty percent (50%), and to reduce Takeda’s monthly base
rental obligation by $60,000 per month, all of which shall be prorated on a
daily basis until the date the final decommissioning (including any associated
governmental approvals) has been completed (collectively, the “Takeda Rental
Reductions”) . Tenant hereby agrees that to the extent that Landlord provides
all or any portion of the Takeda Rental Reductions to Takeda, Tenant shall pay
to Landlord the amount of the Takeda Rental Reductions provided to Takeda within
thirty (30) days following Landlord written demand therefore. In addition, if
the final decommissioning and any associated governmental approvals has not been
completed by the date which is twenty-four (24) months after the date of this
Agreement, Tenant acknowledges that Takeda shall have the right under the terms
of the Takeda Lease to terminate the Takeda Lease, and in the event Takeda
exercises such right of termination, Tenant shall indemnify Landlord from any
and all costs, expenses and damages (including without limitation court costs
and reasonable attorneys’ fees) incurred by Landlord and actually paid to Takeda
or Landlord’s attorneys as a result of Tenant’s failure to cause the completion
of such decommissioning by such date.

4.2 Landlord’s Right to Access Premises. Following the full execution and
delivery of this Agreement by Landlord and Tenant, Landlord shall have
reasonable access to the Premises for the purpose of performing alterations and
constructing improvements in the Premises for Takeda under the Takeda Lease (the
“Takeda Improvements”). All such access (except with respect to any ongoing
work) shall be upon not less than twenty-four (24) hours prior notice to Tenant.
Landlord shall use commercially reasonable efforts to schedule and to carry out
all such Takeda Improvements, in a manner, and in such locations, as to
minimize, to the extent reasonably practicable, any material disruption of the
Tenant’s use of the portions of the Premises occupied by Tenant, and Tenant
shall reasonably cooperate with Landlord in order to enable such Takeda
Improvements to be performed in a timely manner in accordance with Landlord’s
reasonable construction schedule. In order to facilitate the construction of
such Takeda Improvements, Tenant agrees that Tenant shall not have access to the
Premises in any areas where Landlord is performing the Takeda Improvements. The
rights granted to Landlord in this Section 4.2 may be exercised by Landlord or
the Takeda, and/or any of their respective agents, employees, and independent
contractors. In no event shall the limitations on Tenant’s use of or access to
the Initial Surrender Premises, or any portion thereof, as set forth in this
Section 4.2 constitute a constructive eviction of Tenant or entitle Tenant to
any abatement of Rent. Tenant hereby acknowledges that, notwithstanding Tenant’s
occupancy of a portion of the Premises during the construction of the Takeda
Improvements, Landlord shall be permitted to construct the Takeda Improvements
during normal business hours, and Tenant shall, to the extent commercially
reasonable and possible, upon request provide a clear working

 

  -4-  

TORREY PINES SCIENCE CENTER

[Ligand Pharmaceuticals]



--------------------------------------------------------------------------------

area for such work (including, but not limited to, the moving of furniture,
fixtures and Tenant’s property away from the area in which Landlord is
constructing the Takeda Improvements). Landlord shall have no responsibility or
for any reason be liable to Tenant for any direct or indirect injury to or
interference with Tenant’s business arising from the Takeda Improvements, nor
shall Tenant be entitled to any compensation or damages from Landlord for loss
of the use of the whole or any part of the Premises or of Tenant’s personal
property or improvements resulting from the construction of the Takeda
Improvements, or for any inconvenience or annoyance occasioned by the
construction of the Takeda Improvements; provided, however, notwithstanding the
foregoing, Landlord shall be responsible and liable for any breach of the
covenants, terms and conditions set forth in this Agreement, and Landlord agrees
to indemnify Tenant (and Tenant’s Agents) in the same manner that Tenant
indemnified Landlord in Section 20.1 of the Lease.

4.3 Shared Communal Areas. Following the termination of the Lease with respect
to the Initial Surrender Premises, and the commencement of the Takeda Lease,
Tenant acknowledges that both Tenant and Takeda will be occupying and using
portions of the Building Exterior Space, Basement Premises, First Floor Premises
and Second Floor Premises. However, since the Building Exterior Space, Basement
Premises, First Floor Premises and Second Floor Premises are not separately
demised for typical multi-tenant use (and Tenant hereby acknowledges and agrees
that Landlord shall not be providing any such demising work), Tenant and Takeda
shall each have shared access to portions of the remaining Premises and the area
being leased by Takeda to the extent necessary for normal ingress and egress to
each party’s respective premises, as well as the use of restrooms and other
“common” facilities. All such areas shall be referred to as “Communal Areas” and
are shown more particularly on Exhibit A-2 (pages 1 through 4) attached hereto.
In no event shall any such Communal Areas be deemed “common areas” (whose
repair, maintenance, insurance and other obligations would typically be that of
a landlord), but that such Communal Areas shall remain a part of Tenant’s and
Takeda’s respective premises, and Landlord shall not provide any services to
such Communal Areas. Tenant acknowledges and agrees that each of Tenant and
Takeda shall have the non-exclusive right to use such Communal Areas for the
uses typically associated with such areas (for example, Communal Areas corridors
shall only be used for ingress and egress, and not for office, laboratory,
storage or other uses). In no event shall any such use by Takeda of any portion
of Communal Area which is also a part of the remaining Premises constitute a
constructive eviction of Tenant or entitle Tenant to any abatement of Rent.
Tenant shall use commercially reasonable efforts to cooperate with Takeda in
connection with Takeda’s use of any such Communal Areas. Tenant expressly
acknowledges and agrees that Takeda is an intended third-party beneficiary of
the provisions of this Section 4.3.

4.4 Telecom Room Communal Area; Server Room. Promptly following the date of this
Agreement, Tenant shall, at Tenant’s sole cost and expense, extend sufficient
wiring from the second (2nd) floor server room (marked on Exhibit A-2 as room
number 259) into the second (2nd) floor Communal Area telecom room (marked on
Exhibit A-2 as room number 261) in order to allow Takeda to install and operate
their computer server equipment in such telecom room. Tenant agrees that in the
event that Takeda should reasonably require access to the server room in
connection with the repair and/or maintenance of those items of Takeda’s server
equipment/cabling which may be located in such server room, Takeda shall have
the right to such access following reasonable prior notice to Tenant, and as a
condition to any such entry, Tenant shall have the right to have a
representative present during such entry.

 

  -5-  

TORREY PINES SCIENCE CENTER

[Ligand Pharmaceuticals]



--------------------------------------------------------------------------------

5. Consideration to Landlord. In consideration for Landlord’s execution of this
Agreement, Tenant shall pay to Landlord the total amount of Fourteen Million
Three Hundred Thousand and No/100 Dollars ($14,300,000.00) (the “Termination
Fee”), which Termination Fee shall be delivered to Landlord in three
(3) separate payments as follows:

5.1 Within one (1) business day after Landlord and Tenant’s execution of this
Agreement, Tenant shall deliver to Landlord, via wire transfer, the amount of
Four Million Five Hundred Thousand and No/100 Dollars ($4,500,000.00) (the
“Initial Payment”); provided, however, in no event shall this Agreement be
effective prior to Landlord’s receipt of such Initial Payment.

5.2 On or before July 1, 2010, Tenant shall deliver to Landlord the amount of
Four Million Five Hundred Thousand and No/100 Dollars ($4,500,000.00) (the
“Second Payment”).

5.3 On or before April 1, 2011, Tenant shall deliver to Landlord the amount of
Five Million Three Hundred Thousand and No/100 Dollars ($5,300,000.00) (the
“Third Payment”).

In the event that Tenant fails to timely make the Second Payment or the Third
Payment, such failure shall be deemed a default hereunder and entitle Landlord
to exercise its right to draw down on the “L-C,” as that term is defined in
Section 8, below.

6. Representations.

6.1 Tenant represents and warrants to Landlord that (a) Tenant has not
heretofore assigned or sublet all or any portion of its interest in the Lease;
(b) no other person, firm or entity has any right, title or interest in the
Lease; (c) Tenant has the full right, legal power and actual authority to enter
into this Agreement and to terminate the Lease without the consent of any
person, firm or entity; and (d) Tenant has the full right, legal power and
actual authority to bind Tenant to the terms and conditions hereof. Tenant
further represents and warrants to Landlord that as of the date hereof there are
no, and as of the applicable Termination Date there shall not be any, mechanic’s
liens or other liens encumbering all or any portion of the applicable portion of
the Premises, by virtue of any act or omission on the part of Tenant, its
predecessors, contractors, agents, employees, successors or assigns.
Notwithstanding the termination of the Lease provided for herein, the
representations and warranties set forth in this Section 6 shall survive the
Termination Date and Tenant shall be liable to Landlord for any inaccuracy or
any breach thereof.

6.2 Landlord represents and warrants to Tenant that (a) Landlord has the full
right, legal power and actual authority to enter onto this Agreement and to
terminate the Lease without the consent of any person, firm or entity; and
(b) Landlord has the full right, legal power and actual authority to bond
Landlord to the terms and conditions hereof. Notwithstanding the termination of
the Lease as provided herein, the representations and warranties set forth in
this Section 6.2 shall survive the Termination Date and Landlord shall be liable
to Tenant for any inaccuracy or any breach thereof.

 

  -6-  

TORREY PINES SCIENCE CENTER

[Ligand Pharmaceuticals]



--------------------------------------------------------------------------------

7. Continuing Liability. Notwithstanding the termination of the Lease provided
for herein, Tenant shall remain liable, with respect to the period of its
tenancy prior to the applicable Termination Date, for the performance of all of
its obligations under the Lease (including, without limitation, Tenant’s payment
of all Basic Annual Rent, Operating Expenses, Taxes and Assessments, and other
Additional Rent due under the terms of the Lease, and Tenant’s obligations set
forth in Section 33.9 of the Lease) and Landlord shall have all the rights and
remedies with respect to such obligations as set forth in the Lease; provided,
however, that the terms of this Agreement supersede and amend Tenant’s
obligations under the Lease, including without limitation, Tenant’s obligation
to pay Basic Annual Rent, Operating Expenses, Taxes and Assessments, and other
Additional Rent terminating as set forth in Section 3.2 above. In the event that
Tenant retains possession of the Initial Surrender Premises or any part thereof
after the Initial Termination Date, or any other portion of the Premises after
the March 31, 2010, then the provisions of Article 12 (Holding Over) of the
Lease shall apply (provided that with respect to a hold over in the remaining
Premises after March 31, 2010, the “holdover rent” payable shall be as set forth
in Section 3.2, above, and the last sentence of Section 12.2 of the Lease shall
not apply to such holding over). In addition, notwithstanding the termination of
the Lease provided for herein, but subject to the provisions of this Agreement
(including, but not limited to, Section 4.1 above), Tenant shall remain liable
with respect to, and fully obligated to comply with the terms of, the provisions
of Article 33 of the Lease (specifically including, without limitation, Sections
33.3, 33.6, 33.7, and 33.8), all of which shall survive the expiration of the
Lease.

8. Letter of Credit.

8.1 Required Thresholds. In the event that after delivery of the Initial Payment
to Landlord and prior to Tenant’s payment to Landlord of the remainder of the
Termination Fee (i.e., each of the Second Payment and the Third Payment), Tenant
fails to meet the “Required Thresholds” as that term is defined hereinbelow,
Tenant shall be obligated to deliver, within five (5) business days after
written notice from Landlord, an irrevocable letter of credit (the “L-C-”) to
Landlord in the then-outstanding amount of the Termination Fee (the “L-C
Amount”) drawable without condition other than presentation to the issuer of the
original L-C, a sight draft, and a certificate of Landlord, all as set forth in
the form of L-C attached hereto as Exhibit B. For purposes of this Agreement,
the “Required Thresholds” shall mean that Tenant maintains the following:
(i) unrestricted cash and short-term investments (as computed in accordance with
generally accepted accounting principles consistently applied) of not less than
Thirty Million and No/Dollars ($30,000,000.00); provided that following the date
of Tenant’s payment in full of the Second Payment to Landlord, such amount shall
be reduced to Twenty Million and No/Dollars ($20,000,000.00), and (ii) the book
value of Tenant’s total then-current assets (as shown on Tenant’s financial
statements and computed in accordance with generally accepted accounting
principles consistently applied) shall be in excess of one hundred ten percent
(110%) of the book value of Tenant’s total then-current liabilities (as shown on
Tenant’s financial statements and computed in accordance with generally accepted
accounting principles consistently applied). Tenant shall submit to Landlord,
within thirty (30) days following the end of each calendar month following the
date of this Agreement, a report prepared by Tenant (which report shall be
certified by an independent certified public accountant or Tenant’s

 

  -7-  

TORREY PINES SCIENCE CENTER

[Ligand Pharmaceuticals]



--------------------------------------------------------------------------------

chief financial officer) which shall expressly include, without limitation, the
amount of Tenant’s (A) then-current cash balance, and (B) then-current working
capital. Additionally, Tenant shall submit to Landlord copies of Tenant’s
quarterly 10-Q reports to the Securities and Exchange Commission within ten
(10) business days of the filing of the same with the Securities and Exchange
Commission. If Tenant fails to provide such reports or such 10-Q reports within
ten (10) business days following its receipt of written notification from
Landlord that the same was not received within such thirty (30) day period, then
the Required Thresholds shall be deemed not to have been maintained, in which
event Tenant shall immediately be required to deliver the L-C to Landlord in the
then-applicable L-C Amount. If Tenant fails to provide the L-C to Landlord in
the L-C Amount within ten (10) business days following written notice to Tenant
that the same was not provided when due, then notwithstanding any contrary terms
set forth in Section 5, above, the total amount of the then outstanding amount
of the Termination Fee shall be due and payable in full to Landlord within five
(5) business days following the expiration of the foregoing ten (10) business
day period.

8.2 Delivery of Letter of Credit. Subject to the terms set forth in Section 8.1,
above, Tenant shall deliver to Landlord the L-C- in the L-C Amount-, which L-C
shall be issued by a solvent and nationally recognized bank (a bank which
accepts deposits, maintains accounts, has a local southern California office
which will negotiate a letter of credit, and whose deposits are insured by the
FDIC) reasonably acceptable to Landlord (such approved, issuing bank being
referred to herein as the “Bank”), which Bank must have a short term Fitch
Rating which is not less than “F2”, and a long term Fitch Rating which is not
less than “BBB”(or in the event such Fitch Ratings are no longer available, a
comparable rating from Standard and Poor’s Professional Rating Service or
Moody’s Professional Rating Service) (collectively, the “Bank’s Credit Rating
Threshold”), and which L-C shall be in the form of Exhibit B, attached hereto.
Tenant shall pay all expenses, points and/or fees incurred by Tenant in
obtaining the L-C. The L-C shall (i) be irrevocable and drawable without
condition other than presentation to the issuer of the original L-C a sight
draft, and a certificate of Landlord, all as set forth in Exhibit B, (ii) be
maintained in effect, whether through renewal, extension, or replacement, for
the period commencing as provided in Section 8.1 above and continuing until the
August 1, 2011 (the “L-C Expiration Date”), and Tenant shall deliver a new L-C
or certificate of renewal or extension to Landlord at least thirty (30) days
prior to the expiration of the L-C then held by Landlord, without any action
whatsoever on the part of Landlord, (iii) be fully assignable by Landlord, its
successors and assigns, (iv) permit partial draws and multiple presentations and
drawings, and (v) be otherwise subject to the Uniform Customs and Practices for
Documentary Credits (1993-Rev), International Chamber of Commerce Publication
#500, or the International Standby Practices-ISP 98, International Chamber of
Commerce Publication #590. Landlord, or its then managing agent, shall have the
right to draw down an amount up to the face amount of the L-C if any of the
following shall have occurred or be applicable: (A) such amount is due to
Landlord under the terms and conditions of this Agreement, or (B) Tenant has
filed a voluntary petition under the U. S. Bankruptcy Code or any state
bankruptcy code (collectively, “Bankruptcy Code”), or (C) an involuntary
petition has been filed against Tenant under the Bankruptcy Code, or (D) the
Bank has notified Landlord that the L-C will not be renewed or extended and
Tenant has failed to provide a new L-C or certificate of renewal or extension to
Landlord at least thirty (30) days prior to the expiration of such L-C, or
(E) Tenant is placed into receivership or conservatorship, or becomes subject to
similar proceedings under Federal or State law, or (F) Tenant executes an
assignment for the benefit of creditors, or (G) if any of the

 

  -8-  

TORREY PINES SCIENCE CENTER

[Ligand Pharmaceuticals]



--------------------------------------------------------------------------------

Bank’s Fitch Ratings (or other comparable ratings to the extent the Fitch
Ratings are no longer available) have been reduced below the Bank’s Credit
Rating Threshold, and Tenant has failed to provide Landlord with a replacement
L-C, conforming in all respects to the requirements of this Section 8
(including, but not limited to, the requirements placed on the issuing Bank more
particularly set forth in this Section 8.2 above), in the amount of the
applicable L-C Amount, within ten (10) business days following Landlord’s
written demand therefor (with no other notice or cure or grace period being
applicable thereto, notwithstanding anything in this Agreement to the contrary)
(each of the foregoing being an “L-C Draw Event”). The L-C shall be honored by
the Bank regardless of whether Tenant disputes Landlord’s right to draw upon the
L-C. In addition, in the event the Bank is placed into receivership or
conservatorship by the Federal Deposit Insurance Corporation or any successor or
similar entity, then, effective as of the date such receivership or
conservatorship occurs, said L-C shall be deemed to fail to meet the
requirements of this Section 8, and, within ten (10) business days following
Landlord’s written notice to Tenant of such receivership or conservatorship (the
“L-C FDIC Replacement Notice”), Tenant shall replace such L-C with a substitute
letter of credit from a different issuer (which issuer shall meet or exceed the
Bank’s Credit Rating Threshold and shall otherwise be acceptable to Landlord in
its reasonable discretion) and that complies in all respects with the
requirements of this Section 8. If Tenant fails to replace such L-C with such
conforming, substitute letter of credit pursuant to the terms and conditions of
this Section 8.2, then, notwithstanding anything in this Agreement to the
contrary, Landlord shall have the right to declare Tenant in default of this
Agreement for which there shall be no notice or grace or cure periods being
applicable thereto (other than the aforesaid ten (10) business day period).
Tenant shall be responsible for the payment of any and all costs incurred with
the review of any replacement L-C (including without limitation Landlord’s
reasonable attorneys’ fees), which replacement is required pursuant to this
Section or is otherwise requested by Tenant.

8.3 Application of L-C. Tenant hereby acknowledges and agrees that Landlord is
entering into this Agreement in material reliance upon the ability of Landlord
to draw upon the L-C upon the occurrence of any L-C Draw Event. In the event of
any L-C Draw Event, Landlord may, but without obligation to do so, and without
notice to Tenant, draw upon the L-C, in part or in whole, to apply to unpaid
portions of the Termination Fee. The use, application or retention of the L-C,
or any portion thereof, by Landlord shall not prevent Landlord from exercising
any other right or remedy provided by this Agreement or by any applicable law,
it being intended that Landlord shall not first be required to proceed against
the L-C, and such L-C shall not operate as a limitation on any recovery to which
Landlord may otherwise be entitled. Tenant agrees and acknowledges that (i) the
L-C constitutes a separate and independent contract between Landlord and the
Bank, (ii) Tenant is not a third party beneficiary of such contract,
(iii) Tenant has no property interest whatsoever in the L-C or the proceeds
thereof, and (iv) in the event Tenant becomes a debtor under any chapter of the
Bankruptcy Code, Tenant is placed into receivership or conservatorship, and/or
there is an event of a receivership, conservatorship or a bankruptcy filing by,
or on behalf of, Tenant, neither Tenant, any trustee, nor Tenant’s bankruptcy
estate shall have any right to restrict or limit Landlord’s claim and/or rights
to the L-C and/or the proceeds thereof by application of Section 502(b)(6) of
the U. S. Bankruptcy Code or otherwise.

 

  -9-  

TORREY PINES SCIENCE CENTER

[Ligand Pharmaceuticals]



--------------------------------------------------------------------------------

8.4 In General. If, as a result of any draw by Landlord of all or any portion of
the L-C, the amount of the L-C shall be less than the then applicable L-C Amount
after application of the proceeds of such draw to the Termination Fee, Tenant
shall, within five (5) days thereafter, provide Landlord with additional
letter(s) of credit in an amount equal to the deficiency, and any such
additional letter(s) of credit shall comply with all of the provisions of this
Section 8. If an L-C Draw Event occurs, Landlord shall have the right to present
the L-C to the Bank in accordance with the terms of this Section 8, and the
proceeds of the L-C shall be applied by Landlord against unpaid amounts of the
Termination Fee. In the event Landlord elects to draw on the L-C, Landlord
agrees to pay to Tenant within five (5) business days after the receipt of the
draw amount, any proceeds of the L-C received by Landlord and not applied
against the Termination Fee.

8.5 Transfer and Encumbrance. The L-C shall also provide that Landlord may, at
any time and without notice to Tenant and without first obtaining Tenant’s
consent thereto, transfer (one or more times) all or any portion of its interest
in and to the L-C to another party, person or entity, regardless of whether or
not such transfer is from or as a part of the assignment by Landlord of its
rights and interests in and to the Lease. In the event of a transfer of
Landlord’s interest in the Lease, Landlord shall transfer the L-C, in whole or
in part, to the transferee and thereupon Landlord shall, without any further
agreement between the parties, be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the whole of said L-C to a new landlord. In connection
with any such transfer of the L-C by Landlord, Tenant shall, at Tenant’s sole
cost and expense, execute and submit to the Bank such applications, documents
and instruments as may be necessary to effectuate such transfer and, Tenant
shall be responsible for paying the Bank’s transfer and processing fees in
connection therewith.

8.6 L-C Not a Security Deposit. Landlord and Tenant (1) acknowledge and agree
that in no event or circumstance shall the L-C or any renewal thereof or
substitute therefor or any proceeds thereof be deemed to be or treated as a
“security deposit” under any law applicable to security deposits in the
commercial context, including, but not limited to, Section 1950.7 of the
California Civil Code, as such Section now exists or as it may be hereafter
amended or succeeded (the “Security Deposit Laws”), (2) acknowledge and agree
that the L-C (including any renewal thereof or substitute therefor or any
proceeds thereof) is not intended to serve as a security deposit, and the
Security Deposit Laws shall have no applicability or relevancy thereto, and
(c) waive any and all rights, duties and obligations that any such party may
now, or in the future will, have relating to or arising from the Security
Deposit Laws. Tenant hereby irrevocably waives and relinquishes the provisions
of Section 1950.7 of the California Civil Code and any successor statue, and all
other provisions of law, now or hereafter in effect, which (x) establish the
time frame by which a landlord must refund a security deposit under a lease,
and/or (y) provide that a landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by a tenant or to clean the premises.

8.7 Non-Interference By Tenant. Tenant agrees not to interfere in any way with
any payment to Landlord of the proceeds of the L-C, either prior to or following
a “draw” by Landlord of all or any portion of the L-C, regardless of whether any
dispute exists between Tenant and Landlord as to Landlord’s right to draw down
all or any portion of the L-C. No condition or term of this Lease shall be
deemed to render the L-C conditional and thereby afford the Bank a justification
for failing to honor a drawing upon such L-C in a timely manner.

 

  -10-  

TORREY PINES SCIENCE CENTER

[Ligand Pharmaceuticals]



--------------------------------------------------------------------------------

8.8 Waiver of Certain Relief. Tenant unconditionally and irrevocably waives (and
as an independent covenant hereunder, covenants not to assert) any right to
claim or obtain any of the following relief in connection with the L-C:

8.8.1 A temporary restraining order, temporary injunction, permanent injunction,
or other order that would prevent, restrain or restrict the presentment of sight
drafts drawn under any L-C or the Bank’s honoring or payment of sight draft(s);
or

8.8.2 Any attachment, garnishment, or levy in any manner upon either the
proceeds of any L-C or the obligations of the Bank (either before or after the
presentment to the Bank of sight drafts drawn under such L-C) based on any
theory whatever.

8.9 Remedy for Improper Drafts. Tenant’s sole remedy in connection with the
improper presentment or payment of sight drafts drawn under any L-C shall be the
right to obtain from Landlord a refund of the amount of any sight draft(s) that
were improperly presented or the proceeds of which were misapplied, together
with interest at the Default Rate and reasonable actual out-of-pocket attorneys’
fees. Tenant acknowledges that the presentment of sight drafts drawn under any
L-C, or the Bank’s payment of sight drafts drawn under such L-C, could not under
any circumstances cause Tenant injury that could not be remedied by an award of
money damages, and that the recovery of money damages would be an adequate
remedy therefor.

9. Disposition of Personal Property. Notwithstanding the above, Tenant shall
continue to have access to the Premises through and including the applicable
Termination Date in order to remove all of its personal property, equipment and
signage other than the FF&E (“Personal Property”) from the Premises. In the
event that Tenant does not remove its Personal Property from the Premises prior
to such applicable Termination Date, Tenant acknowledges that Landlord shall be
entitled to dispose of said Personal Property in any manner it deems fit and
charge the cost of such disposal to Tenant. Tenant hereby waives any rights it
may have to notice under Civil Code sections 1980 et seq. with respect to such
Personal Property.

10. No Broker. Other than Tenant’s agreement to pay a certain commission to
Cushman & Wakefield, Inc., pursuant to a separate agreement, Landlord and Tenant
hereby represent and warrant to each other that they have had no dealings with
any real estate broker or agent in connection with the negotiation of this
Agreement, and that they know of no real estate broker or agent who is entitled
to a commission in connection with this Agreement. Each party agrees to
indemnify and defend the other party against and hold the other party harmless
from any and all claims, demands, losses, liabilities, lawsuits, judgments, and
costs and expenses (including, without limitation, reasonable attorneys’ fees)
with respect to any leasing commission or equivalent compensation alleged to be
owing on account of the indemnifying party’s dealings with any real estate
broker or agent occurring by, through, or under the indemnifying party. The
terms of this Section 10 shall not expire and shall survive the expiration the
Lease.

11. Attorneys’ Fees. Should any dispute arise between the parties hereto or
their legal representatives, successors and assigns concerning any provision of
this Agreement or the rights and duties of any person in relation thereto, the
party prevailing in such dispute shall be entitled, in addition to such other
relief that may be granted, to recover reasonable attorneys’ fees and legal
costs in connection with such dispute.

 

  -11-  

TORREY PINES SCIENCE CENTER

[Ligand Pharmaceuticals]



--------------------------------------------------------------------------------

12. Governing Law. This Agreement shall be governed and construed under the laws
of the State of California.

13. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but such counterparts, when taken together, shall
constitute one agreement.

14. Binding Effect. This Agreement shall inure to the benefit of, and shall be
binding upon, the parties hereto and their respective legal representatives,
successors and assigns.

15. Time of the Essence. Time is of the essence of this Agreement and the
provisions contained herein.

16. Further Assurances. Landlord and Tenant hereby agree to execute such further
documents or instruments as may be necessary or appropriate to carry out the
intention of this Agreement.

17. Voluntary Agreement. The parties have read this Agreement, and on the advice
of counsel they have freely and voluntarily entered into this Agreement.

[Signatures contained on next page.]

 

  -12-  

TORREY PINES SCIENCE CENTER

[Ligand Pharmaceuticals]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Agreement as of the
day and year first above written.

 

“Landlord”:

TPSC IX, LLC,

a Delaware limited liability company

By:  

/s/ R. W. Rohner

Name:  

Randall W. Rohner

Its:  

Senior V.P.

By:  

 

Name:  

 

Its:  

 

“Tenant”:

LIGAND PHARMACEUTICALS, INCORPORATED,

a Delaware corporation

By:  

/s/ Charles Berkman

Name:  

Charles Berkman

Its:  

V.P., General Counsel and Secretary

By:  

/s/ John Sharp

Name:  

John Sharp

Its:  

V.P., Finance and CFO

 

  -13-  

TORREY PINES SCIENCE CENTER

[Ligand Pharmaceuticals]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF LETTER OF CREDIT

(Letterhead of bank meeting criteria Landlord)

 

FAX NO. [(___) ___-____]

SWIFT: [Insert No., if any]

    [Insert Bank Name And Address]     DATE OF ISSUE:                     

BENEFICIARY:

[Insert Beneficiary Name And Address]

   

APPLICANT:

[Insert Applicant Name And Address]

    LETTER OF CREDIT NO.             

EXPIRATION DATE:

                     AT OUR COUNTERS

   

AMOUNT AVAILABLE:

USD[Insert Dollar Amount]

(U.S. DOLLARS [Insert Dollar Amount])

LADIES AND GENTLEMEN:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.              IN
YOUR FAVOR FOR THE ACCOUNT OF [Insert Tenant’s Name], A [Insert Entity Type], UP
TO THE AGGREGATE AMOUNT OF USD[Insert Dollar Amount] ([Insert Dollar Amount]
U.S. DOLLARS) EFFECTIVE IMMEDIATELY AND EXPIRING ON          (Expiration
Date)         AVAILABLE BY PAYMENT UPON PRESENTATION OF YOUR DRAFT AT SIGHT
DRAWN ON [Insert Bank Name] WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENT(S):

1. THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT AND AMENDMENT(S),
IF ANY.

2. BENEFICIARY’S SIGNED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF [Insert Landlord’s Name], A [Insert Entity Type] (“LANDLORD”)
STATING THE FOLLOWING:

“THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, AS A RESULT OF THE LEASE
TERMINATION AGREEMENT DATED MAY     , 2009, BETWEEN TENANT AND LANDLORD
(“AGREEMENT”), HAS THE RIGHT TO DRAW DOWN THE AMOUNT OF USD             IN
ACCORDANCE WITH THE TERMS OF THE AGREEMENT, AND SUCH AMOUNT REMAINS UNPAID AT
THE TIME OF THIS DRAWING.”

 

 

EXHIBIT B

-1-

 

TORREY PINES SCIENCE CENTER

[Ligand Pharmaceuticals]



--------------------------------------------------------------------------------

OR

“THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
[Insert Bank Name]’S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT
NO.             AND HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT WITHIN AT
LEAST THIRTY (30) DAYS PRIOR TO THE PRESENT EXPIRATION DATE.”

OR

“THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO.             AS THE RESULT OF THE FILING OF A
VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY CODE BY
THE TENANT UNDER THE AGREEMENT, WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME
OF THIS DRAWING.”

OR

“THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO.             AS THE RESULT OF AN INVOLUNTARY
PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY
CODE AGAINST THE TENANT UNDER THE AGREEMENT, WHICH FILING HAS NOT BEEN DISMISSED
AT THE TIME OF THIS DRAWING.”

SPECIAL CONDITIONS:

PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.

ALL INFORMATION REQUIRED WHETHER INDICATED BY BLANKS, BRACKETS OR OTHERWISE,
MUST BE COMPLETED AT THE TIME OF DRAWING. [Please Provide The Required Forms For
Review, And Attach As Schedules To The Letter Of Credit.]

ALL SIGNATURES MUST BE MANUALLY EXECUTED IN ORIGINALS.

ALL BANKING CHARGES ARE FOR THE APPLICANT’S ACCOUNT.

IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF ONE YEAR FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO
THE EXPIRATION DATE WE SEND YOU NOTICE BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE THAT WE ELECT NOT TO EXTEND THIS CREDIT FOR ANY SUCH ADDITIONAL
PERIOD. SAID NOTICE WILL BE SENT TO THE ADDRESS INDICATED ABOVE, UNLESS

 

  -2-  

TORREY PINES SCIENCE CENTER

[Ligand Pharmaceuticals]



--------------------------------------------------------------------------------

A CHANGE OF ADDRESS IS OTHERWISE NOTIFIED BY YOU TO US IN WRITING BY RECEIPTED
MAIL OR COURIER. ANY NOTICE TO US WILL BE DEEMED EFFECTIVE ONLY UPON ACTUAL
RECEIPT BY US AT OUR DESIGNATED OFFICE. IN NO EVENT, AND WITHOUT FURTHER NOTICE
FROM OURSELVES, SHALL THE EXPIRATION DATE BE EXTENDED BEYOND A FINAL EXPIRATION
DATE OF         (Expiration Date)        .

THIS LETTER OF CREDIT MAY BE TRANSFERRED SUCCESSIVELY IN WHOLE OR IN PART ONLY
UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF A NOMINATED TRANSFEREE
(“TRANSFEREE”), ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE IS IN COMPLIANCE WITH
ALL APPLICABLE U.S. LAWS AND REGULATIONS. AT THE TIME OF TRANSFER, THE ORIGINAL
LETTER OF CREDIT AND ORIGINAL AMENDMENT(S) IF ANY, MUST BE SURRENDERED TO US
TOGETHER WITH OUR TRANSFER FORM (AVAILABLE UPON REQUEST) AND PAYMENT OF OUR
CUSTOMARY TRANSFER FEES BY APPLICANT. IN CASE OF ANY TRANSFER UNDER THIS LETTER
OF CREDIT, THE DRAFT AND ANY REQUIRED STATEMENT MUST BE EXECUTED BY THE
TRANSFEREE AND WHERE THE BENEFICIARY’S NAME APPEARS WITHIN THIS STANDBY LETTER
OF CREDIT, THE TRANSFEREE’S NAME IS AUTOMATICALLY SUBSTITUTED THEREFOR.

ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: ‘‘DRAWN
UNDER [Insert Bank Name] STANDBY LETTER OF CREDIT NO.             .”

WE HEREBY AGREE WITH YOU THAT IF DRAFTS ARE PRESENTED TO [Insert Bank Name]
UNDER THIS LETTER OF CREDIT AT OR PRIOR TO [Insert Time – (e.g., 11:00 AM)], ON
A BUSINESS DAY, AND PROVIDED THAT SUCH DRAFTS PRESENTED CONFORM TO THE TERMS AND
CONDITIONS OF THIS LETTER OF CREDIT, PAYMENT SHALL BE INITIATED BY US IN
IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF BUSINESS ON THE SUCCEEDING BUSINESS
DAY. IF DRAFTS ARE PRESENTED TO [Insert Bank Name] UNDER THIS LETTER OF CREDIT
AFTER [Insert Time – (e.g., 11:00 AM)], ON A BUSINESS DAY, AND PROVIDED THAT
SUCH DRAFTS CONFORM WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT,
PAYMENT SHALL BE INITIATED BY US IN IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF
BUSINESS ON THE SECOND SUCCEEDING BUSINESS DAY. AS USED IN THIS LETTER OF
CREDIT, “BUSINESS DAY” SHALL MEAN ANY DAY OTHER THAN A SATURDAY, SUNDAY OR A DAY
ON WHICH BANKING INSTITUTIONS IN THE STATE OF CALIFORNIA ARE AUTHORIZED OR
REQUIRED BY LAW TO CLOSE. IF THE EXPIRATION DATE FOR THIS LETTER OF CREDIT SHALL
EVER FALL ON A DAY WHICH IS NOT A BUSINESS DAY THEN SUCH EXPIRATION DATE SHALL
AUTOMATICALLY BE EXTENDED TO THE DATE WHICH IS THE NEXT BUSINESS DAY.

PRESENTATION OF A DRAWING UNDER THIS LETTER OF CREDIT MAY BE MADE ON OR PRIOR TO
THE THEN CURRENT EXPIRATION DATE HEREOF BY HAND DELIVERY, COURIER SERVICE,
OVERNIGHT MAIL, OR FACSIMILE. PRESENTATION BY FACSIMILE TRANSMISSION SHALL BE BY
TRANSMISSION OF THE ABOVE

 

  -3-  

TORREY PINES SCIENCE CENTER

[Ligand Pharmaceuticals]



--------------------------------------------------------------------------------

REQUIRED SIGHT DRAFT DRAWN ON US TOGETHER WITH THIS LETTER OF CREDIT TO OUR
FACSIMILE NUMBER, [Insert Fax Number –
(            )             -            ], ATTENTION: [Insert Appropriate
Recipient], WITH TELEPHONIC CONFIRMATION OF OUR RECEIPT OF SUCH FACSIMILE
TRANSMISSION AT OUR TELEPHONE NUMBER [Insert Telephone Number –
(            )             -            ] OR TO SUCH OTHER FACSIMILE OR
TELEPHONE NUMBERS, AS TO WHICH YOU HAVE RECEIVED WRITTEN NOTICE FROM US AS BEING
THE APPLICABLE SUCH NUMBER. WE AGREE TO NOTIFY YOU IN WRITING, BY NATIONALLY
RECOGNIZED OVERNIGHT COURIER SERVICE, OF ANY CHANGE IN SUCH DIRECTION. ANY
FACSIMILE PRESENTATION PURSUANT TO THIS PARAGRAPH SHALL ALSO STATE THEREON THAT
THE ORIGINAL OF SUCH SIGHT DRAFT AND LETTER OF CREDIT ARE BEING REMITTED, FOR
DELIVERY ON THE NEXT BUSINESS DAY, TO [Insert Bank Name] AT THE APPLICABLE
ADDRESS FOR PRESENTMENT PURSUANT TO THE PARAGRAPH FOLLOWING THIS ONE.

WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT [Insert Bank Name], [Insert
Bank Address], ATTN: [Insert Appropriate Recipient], ON OR BEFORE THE EXPIRATION
DATE OF THIS CREDIT,         (Expiration Date)        .

IN THE EVENT THAT THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO ISSUE A DUPLICATE ORIGINAL
HEREOF UPON RECEIPT OF A WRITTEN REQUEST FROM YOU AND A CERTIFICATION BY YOU
(PURPORTEDLY SIGNED BY YOUR AUTHORIZED REPRESENTATIVE) OF THE LOSS, THEFT,
MUTILATION, OR OTHER DESTRUCTION OF THE ORIGINAL HEREOF.

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE “INTERNATIONAL STANDBY PRACTICES” (ISP 98)
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 590).

 

Very truly yours, (Name of Issuing Bank) By:  

 

 

  -4-  

TORREY PINES SCIENCE CENTER

[Ligand Pharmaceuticals]